406 F.2d 769
URRUTIA AVIATION ENTERPRISES, INC., et al., Appellants,v.B. B. BURSON AND ASSOCIATES, INC., Appellee.
No. 26313.
United States Court of Appeals Fifth Circuit.
Jan. 30, 1969, Rehearing Denied Feb. 26, 1969.

Max Lurie, Lurie & Capuano, Miami, Fla., for appellants.
Dwight Sullivan, Talbot D'Alemberte, Scott, McCarthy, Steel, Hector & Davis, Miami, Fla., for appellee.
Before JOHN R. BROWN, Chief Judge, AINSWORTH, Circuit Judge and FULTON, District Judge.
PER CURIAM:


1
In addition to a formal ratification of commencement of the action pursuant to Rule 17, F.R.Civ.P., filed in the District Court by the Assignee (Howard), the Assignor (B. B. Burson and Associates, Inc.) and the Assignee have placed in escrow, with the Clerk of the District Court as escrow holder, a formal satisfaction of judgment signed by the Assignee and the Assignor, and binding them jointly.  This document is to be delivered to the judgment debtor (Urrutia Aviation Enterprises, Inc. and Saul Urrutia) upon payment in full of the judgment with interest and costs or the written authorization of the Assignor and Assignee.


2
There has thus been full compliance with both the letter and spirit of Rule 17.  This arrangement, suggested by the Court at oral argument, and accepted by the judgment creditor eliminates any fear that the judgment debtor may be forced to pay the judgment more than once.


3
This disposition renders the appeal frivolous and the judgment below is in all respects affirmed.


4
Affirmed.